CATES, Judge.
This is a stale appeal from a judgment of conviction on a plea of guilty. The plea was entered November 19, 1965, to an indictment based on Act No. 86, approved *479June 24, 1959 (Acts 1959, p. 508),1 section 1 of which reads as follows:
“Section 1. Any convict sentenced to imprisonment in the county jail, or to hard labor for the county, who escapes from such confinement, or departs or runs away from such labor, before the expiration of the time for which he was sentenced, shall be guilty of a felony, and upon conviction, shall be punished by imprisonment in the county jail for not more than twelve (12) months, or by imprisonment in the penitentiary for not less than one (1) nor more than three (3) years, or by fine of not more than one thousand dollars ($1,000.00) or by both such fine and imprisonment.”
Notice of appeal was given November 19, 1965. The record contains no reference to any motion for new trial or other proceeding which would account for the delay in defense counsel presenting the record to this court until April 29, 1968.
The Attorney General, citing Relf v. State, 267 Ala. 3, 99 So.2d 216, has moved that we strike the entire record and dismiss the appeal.
Accordingly, the State’s motion is considered well taken, and is due to be granted with the record stricken and the appeal dismissed.
Record stricken; appeal dismissed.

. This statute of necessity — though without express words — repealed Code 1940, T. 14, § 151.